DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment and Arguments
The Amendment filed on 8/21/2008 in response to the previous Non-Final Office Action (2/22/2008) is acknowledged and has been entered.
Claims 21-22 have been cancelled.
Claims 1-20 and 23-26 are pending.
Claim 2-3, 5, and 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. 
Claims 1, 4 and 6-20, drawn to a method of treating a subject with colon cancerous lesion comprising assaying bio-sample (elect blood) plurality of proteins of biomarkers that are EGFR, LRG1, ITIH4, Hemopexin, and SOD3 and levels to determine colon lesion, are examined on merits.
Rejections/Objection Withdrawn:

The objection of claim 1 is withdrawn in view of the amendment to the claim.  

Rejection Maintained:

Double Patenting:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 

	Claims 1, 4, and 6-20 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-38 copending Application No. 16/307779.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claim are directed to a method detecting one more protein including epidermal growth factor receptor (EGFR) and Leucine-rich alpha-2 glycoprotein (LRG1) in the samples from a subject having colon lesion that are cancer or pre-cancer.
The instant claims are drawn to a method for identifying a subject with a colon cancerous condition comprising assaying a biosample and determining the levels of on EGFR and LRG1 and identifying the subject having colon lesion that is colon cancer when the protein biomarkers are different than the levels detected in a subject without colon lesion, wherein the method comprising one or more synthetic peptides and physical separation (claims 10-14)

The claims of application ‘779 are drawn to a method of assaying a biosample from a subject having cancer or pre-cancer lesion for one or more protein including EGFR and LRG1 proteins and detecting the levels of the protein comprising selecting detectable labeled synthetic peptide and physical separation...

Both set of the claims are drawn to the same method for detecting protein levels in biosamples from cancer or pre-cancer subject. Both methods encompass the same proteins (EGFR and LRG1 elected in the instant application) detected with the same method steps and the same biosamples. The only difference is the claimed language, but the claims in combination in each application have the same or similar scope.  Thus, the claims of instant application and the claims of ‘779 application are anticipated or obvious over each other.

provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Applicant’s argument/statement:

	On page 9, applicant states that the double patenting rejection will be addressed upon notification that all other condition for patentability have been met or the instant claims are otherwise in condition for allowance.

Rejection Maintained and Response to Arguments

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, and 6-20 remain and are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without an inventive concept/significantly more as modified as set forth in the rejection and following reasons:
The claims are directed to a method for treating a subject with a cancerous lesion or colon carcinoma comprising:
The subject is treated by excising the cancerous colon lesion wherein the subject is identified as having a cancerous colon lesion by:
(i) assaying a biosample from the subject for protein biomarkers that are epidermal growth factor receptor (EGFR) and leucine-rich alpha-2 glycoprotein (LRG1), inter-alpha trypsin inhibitor heavy chain 4 (ITIH4), Hemopxin (HPX) and superoxide dismutase 3 (SOD3); 
(ii) determining the level of the protein biomarkers in the biosample; and 
(ii) identifying the subject as having colon lesion when the levels the protein biomarkers EGFR, ITIH4 and HPX are increased and LRG1 and SOD3 are decreased as compared to the subject without colon lesion or cancer.

	The preamble of the claims although states “treating a subject…” they do not include any active step(s) of treatment. 
The claimed invention directs to a method of correlating the levels of the 5 biomarkers to colon lesion.  The steps “ the subject is treated by excising the cancerous 
The law of nature and natural phenomenon exceptions reflect the Supreme Court's view that the basic tools of scientific and technological work are not patentable, because the “manifestations of laws of nature” are “part of the storehouse of knowledge,” “free to all men and reserved exclusively to none.” Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948). Thus, “a new mineral discovered in the earth or a new plant found in the wild is not patentable subject matter” under Section 101. Diamond v. Chakrabarty, 447 U.S. 303, 309, 206 USPQ 193, 197 (1980). “Likewise, Einstein could not patent his celebrated law that E=mc2; nor could Newton have patented the law of gravity.” Id. Nor can one patent “a novel and useful mathematical formula,” Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978); electromagnetism or steam power, O’Reilly v. Morse, 56 U.S. (15 How.) 62, 113-114 (1853); or “[t]he qualities of... bacteria, ... the heat of the sun, electricity, or the qualities of metals,” Funk, 333 U.S. at 130, 76 USPQ at 281; see also Le Roy v. Tatham, 55 U.S. (14 How.) 156, 175 (1853).

The combination of steps recited in the claims taken as a whole, including the steps of assessing and determining the levels of the biomarker and identifying the subject having colon lesion/cancer are not sufficient to qualify as a patent-eligible practical application that is something difference than a Judicial Exception (abstract ideas, laws of nature/natural principle, natural phenomena, and Natural products).

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  The Courts have provided guidance on patent eligibility in decisions of Alice Corporation Pty, Ltd v. CLS Bank, Association for Molecular Pathology v. Myriad Genetics, and MYRIAD GENETICS, INC., v. AMBRY GENETICS CORPORATION, CAFC, 2014.

The assaying, determining, and identifying steps do not meaningfully limit the claim, because these steps effectively foreclose others from gathering the data necessary to use the Judicial Exception. The steps do no more than generally instruct someone to gather data and use the correlation of the presence of biomarkers to the presence of colon cancer.  There is no particular machine or particular transformation recited. 
The steps of assaying, determining, and identifying must be selected and data must be gathered from the patient in order to apply the correlation of the presence of biomarkers to colon cancer condition.
The claimed steps encompass the abstract ideas of assaying, determining, and identifying, which are also well-understood, routine or conventional. They do not 
The steps assaying, determining, and identifying are well-understood, routine or conventional. They do not implement or integrate the natural correlation, but instead are mere data gathering steps appended to the natural correlation.
Applicant is also directed to the new Guidance issued Dec, 2014 in conjugation with the guidance issued May, 2016 under 35 USC § 101 on the website below:
Determine Subject Matter Eligibility of Claims Reciting or Involving Law of Nature, Natural Phenomena, & Natural Products, Issued Dec, 2014 and May, 2016 at http://www.uspto.gov/patents/law/exam/examguide.jsp

Applicant’s argument and response to set forth in the last Office action is maintained for the reasons of record as follows:
	On page 6, applicant states that the claims have been amended to recite the subject is treated by excising the cancerous colon lesion. The method of is not directed to a judicial exception.
In response, the base claim 1 was amended to a method for treating a subject having a cancerous colon lesion, wherein the subject is treated by excising the cancerous colon lesion. However, excising cancerous colon lesion in a patient is conventional and routine practice in the field which has not included the elements that are sufficient to amount to inventive concept/significantly more than the judicial exception (law of nature and natural phenomenon).  Thus the amendment adding step of excising cancerous colon could not overcome the rejection.  For the reason, the rejection is maintained for the reasons of record.  Applicant is encouraged to discuss the possible options of overcoming the rejection through telephone call to the Examiner.


Response to applicant’s current argument:

Starting at page 6, applicant uses Vanda, natural alternative, and endo pharmaceutical as examples, states the instant claims is similar and not directed to a judicial exception.

In response, Office disagrees, e.g. in Vanda claimed method does not only recite treatment in preamble, but also includes an active step with a specific agent at particular dose, administering iloperidone at 12mg/day, that is something significant more added to Judicial exception.  While the instant claims recite a natural correlation of the levels of biomarkers with colon cancer status, that is law of nature, a Judicial Exception, without adding anything significant more to it.  The claims, as written, although recite method of 
The examiner had contacted and had conversion with Applicant’s representative Sarah Fenderick on 11/15/2021, in the conversion, the 101 rejection was briefly discussed and the examiner suggested claim amendment based on the support of the specification.  But there is no agreement be reached at this point. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Drawn to New Matter:
Claims 1, 4, and 6-20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in as follows:
It is noted that the claims as newly amended claims recite:

The claims are directed to a method for treating a subject with a cancerous lesion or colon carcinoma comprising:
The subject is treated by excising the cancerous colon lesion wherein the subject is identified as having a cancerous colon lesion by:

(i) assaying a biosample from the subject for protein biomarkers that are epidermal growth factor receptor (EGFR) and leucine-rich alpha-2 glycoprotein (LRG1), inter-alpha trypsin inhibitor heavy chain 4 (ITIH4), Hemopxin (HPX) and superoxide dismutase 3 (SOD3); 
(ii) determining the level of the protein biomarkers in the biosample; and 
(ii) identifying the subject as having colon lesion when the levels the protein biomarkers EGFR, ITIH4 and HPX are increased and LRG1 and SOD3 are decreased as compared to the subject without colon lesion or cancer.

The amendment has not been supported by the instant specification.  The specification although state:

While early detection of localized polypectomy or surgery often leads to complete cure by polypectomy or surgery….. in cited reference [003] and 
Provided herein are non-invasive methods for identifying and treating subjects with cancerous or pre-cancerous lesions of the colon [0033].

The specification does not provide support for a subject, identified having colon cancer based on the claimed method, is to be treated by excising the cancer lesion. 

Response to Applicant’s argument:
	On page 9-10, applicant argues that excising cancer is well known in the art at the time of the instant application was filed.

	In response, as discussed in the rejection, the specification teaches that colon lesion is removed by polypectomy or surgery. The excising cancer is broader and not recited as a procedure to remove the colon lesion in this application even it is 

Conclusion
No claim is allowed.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/LEI YAO/           Primary Examiner, Art Unit 1642